Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 1 of 12 PageID: 9467




                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                District of New Jersey
                                                                970 B.oadStrcet. Suite 7OO              (973) 615-2700
                                                                Nevark, New Jersey 07102                (973) 353-6094
                                                                                                      Faa: (973) 297-2010



                                                                October 3. 2019

  Via ECF

  The Honorable Joseph A. Dickson
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

          I{c:     United States ex rel. Simpson v. Bayer Pharmaceutical Corp., et al
                   Civil Action No. 2:05-cv-03895 (JMZ) (JAD)

  Dear Judge Dickson:

         The United States respectfully submits this letter brief in suppofi olits motion to quash or
  modif! a third-party subpoena that defendant Bayer Corporation (Bayer) served on the Centers
  for Medicare and Medicaid Services (CMS), a component of the United States Department of
  Health and Human Services (HHS), to the extent the subpoena applies to hundreds of millions of
  aged Medicare paper records dating from 1996 through 1999.

          On March 13,2019, defendant Bayer served a facially overbroad and unduly burdensome
  third-party subpoena under Rule 45 on CMS, a non-party to this action. See Rule 45 Subpoena
  to CMS dated March 13,2019 (attached as Exhibit 1). The subpoena contained thirty (30)
  separate requests demanding the production of documents "in any way related" to "claims
  received under any facet ofthe Medicare program" over a twenty-three year period (from
  January 1996 to the present). See id Request Nos. 1, 8, 9, 14, 15. Because Bayer's subpoena is
  so vastly overbroad, it potentially encompasses nearly 230 million pages of aged Medicare paper
  records dating from 1996 through 1999, contained in over 91,000 boxes dispersed at several
  government storage sites around the counfy that were scheduled for disposal. See Declaration
  of Chris Klots ("Klots Decl.")'!f$ 4,     19.1


  I  Chris Klots is the Senior Technical Advisor ofthe Medicare Contractor Management Group ("MCMG"), which is
  a major organizational component within CMS. See Klots Decl. fl l. Among his responsibilities, Mr. Klots leads
  "MCMG efforts to reduce the massive volume ofaged paper Medicare records held in storage by Medicare
  Administrative contractors ("MACs")." See ld MACs, which were formerly "fiscal intermediaries" for Medicare
  part A and "carriers" for Medicare Part B, process fee-for-service Medicare claims for Medicare Parts A and B. ,See
  id { 6. The information about the content ofthe boxes is based upon Mr. Klots' personal review ofa sampling of
  the manifests ofthe boxes, information ployided to him {iom the various MACs holding the boxes, and his
  knowledge and experience ofthe tlpes of claims administered by the MACs. See Klots Decl.'1J!J 1-3, l5-16.
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 2 of 12 PageID: 9468
  Page 2




          In a good faith effort to address the issue, CMS through its attomeys from the HHS-
 Olllce of General Counsel (HHS-OGC), provided Bayer's counsel with detailed information
 about the aged paper records. Despite requests from HHS-OGC, Bayer has refused to confirm
 that its subpoena does not cover these aged paper records or to narrow the scope ofthe subpoena
 to exclude these records. Bayer has also refused multiple offers to review a sample of the aged
 paper records at one ofthe storage sites, complaining of the expense. Because Bayer's
 overbroad subpoena is disrupting CMS's ability to undertake the planned and orderly disposal of
 its aged paper records, imposing unnecessary costs and risking the loss of obligated funds, see
 Klots Decl. fl134-37, the Govemment has no choice but to seek relief from the Court.

         The United States respectfully requests that Bayer's subpoena to CMS be quashed or
 modified as applied to the aged Medicare paper records for the following reasons: 1) the aged
 paper records are irrelevant, as they largely predate the timeframe lor this litigation; 2) the aged
 paper records are irrelevant to Bayer's claimed need for discovery - the materiality of the
 violations alleged in the underlying complaint; 3) the extreme and undue burden of sifting
 through hundreds of millions ofpages ofaged paper records ofno likely relevance is not
 proportional to the needs ofthis case; and 4) there are less burdensome altematives to the
 discovery Bayer seeks, and Bayer has failed its express duty under the Federal Rules of Civil
 Procedure to take reasonable steps to avoid imposing undue burden on CMS.

                          FACTUAL AND PROCEDURAL BACKGROUND

           A.   '['he Relator's
                                Complaint

          The relator, Lauren Simpson, filed this action under seal in August 2005 pursuant to the
 qui tam provisions of the False Claims Act (FCA).2 See 3l U.S.C. $ 3729 et seq. The United
 States declined to intervene on February 10, 2010, (ECF No. 16), and the case was unsealed on
 February 24,2010. (ECF No. l8). In her Tenth Amended Complaint (TAC), the relator alleges
 that "Bayer engaged in unlawful marketing, including offlabel marketing and payment of
 kickbacks, in order to increase the market shares of its prescription drugs Trasylol and Avelox."
 TAC fl 9. She further alleges that through its actions Bayer knowingly caused the submission of
 false claims to the Medicare program in violation of the FCA. With respect to Trasylol, the
 relator alleges that Bayer violated the FCA for claims submitted after August 1999. See TAC fllf
 330, 340, 352,361,312,381,393,399,405,411. With respect to Avelox, the relator alleges that
 Bayer violated the FCA for claims submitted after July 2000. SeeTACflIl420,426.

           B.   Bay er's Rule 45 Subpoena to CMS

           On March 13,2019, Bayer served a vastly overbroad and unduly burdensome Rule 45

 2  The FCA permits either the Attomey General or a private party, known as a relator, to initiate a civil action
 alleging fiaud on the Government. Under the statute, the United States is initially given 60 days to decide whether
 to .,intervene and proceed \.vith the action." 3l U.S.C. $ 3730(bX2). This sixty-day period may be extended by the
 Court upon a showing ofgood cause. 31 U.S.C. S 3730(bX3). lfthe United States intervenes, it acquires "the
 primary responsibility for prosecuting the action." 3 I U.S.C. $ 3730(c)( I ). If, however, the United States declines
 to intervene, the relator may proceed with the action.
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 3 of 12 PageID: 9469
 l)age   3




 subpoena on CMS. In its cover letter, Bayer stated that "both DOJ and the relator have argued
 that materiality tums on factual questions,3 and CMS has information directly related to those
 factual questions. Bayer must understand in detail CMS's processes for receiving, reviewing,
 and deciding whether to pay Medicare claims (or directing States to do the same)." See Cover
 Letter to Rule 45 Subpoena at I (Exhibit 1). The subpoena contains 30 separate requests,
 demanding the production ofdocuments and information covering a twenty-three year period
 (from January l, 1996, to the present), far exceeding the relevant period for the claims at issue in
 this litigation. Instead of focusing on the materiality of the specific violations alleged in the
 complaint with respect to claims involving Trasylol and Avelox, Bayer's requests are
 extraordinarily broad, demanding information conceming "claims received under any facet ofthe
 Medicare program."

             C. CMS's   Obiections and Eflb4s to Comply With Bayer's Subpoena

             CMS, through its attomeys from HHS-OGC, submitted timely objections to Bayer's
 subpoena on several grounds, including that the 30 document requests were overly broad and
 unduly burdensome, but expressed its commitment to working with Bayer to produce
 "responsive, non-privileged data in a manner consistent with federal [aw, regulations, and
 procedure, without subjecting the Department to an umeasonable burden." See Letter from
 Lindsay Tumer to Jonathan F. Cohn dated March 25, 201 9 (attached as Exhibit 2). Since
 receiving the subpoena, HHS-OGC has made eight productions of information on behalf of CMS
 in a good faith effort to provide Bayer with information in accordance with its priorities.

             D.   The Ased Paper Records

         During a conference call on June I 9, 201 9, HHS-OGC first notified Bayer's counsel that
 there existed a significant volume ofaged paper records dating from 1995 through 1999 that
 were otherwise scheduled for disposal and held by one or more Medicare Administrative
 Contractors (MACs) in record storage sites across the United States. HHS-OGC explained that
 because ofthe sheer over-breadth ofBayer's subpoena, these aged paper records were possibly
 responsive to the subpoena. HHS-OGC further explained, however, that because of the
 significant volume ofboxes coupled with the fact that the manifests associated with the boxes
 were not detailed, there was a low likelihood offinding certain types ofrecords that Bayer had
 previously prioritized and that a manual search ofthe boxes would be unduly burdensome.

        In response to Bayer's request for additional information and in an effort to be as
 transparent as possible, HHG-OGC subsequently provided Bayer with a detailed CMS
 memorandum estimating the number of pages and boxes held by the MACs. The memorandum
 also explained the types ofrecords, the costs of storage, and the estimated expense and staff time
 necessary to retrieve and review the paper records on a page-by-page basis. See Memorandum

 3  Bayer mischaracterizes the Govemment's position on materiality, which was set forth in detail in the United
 States Statement of lnterest filed in connection with the parties' cross motions for partial summary judgment. See
 ECFNo.338. Nothing in the Govemment's Statement oflnterest or the views expressed by counsel atthe oral
 argument on March 11,2019, suggests that, whatever factual questions may be relevant to the materiality inquiry,
 those factual questions justiry the kind ofbroad, irrelevant, and unduly burdensome discovery that Bayer has
 propounded in this case.
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 4 of 12 PageID: 9470
 Pagc 4



 re: Minimum Estimated Time and Cost Associated with Searching Aged MAC Paper Records,
 dated July 16,2019 (attached as Exhibit 3).4 Given the extreme and undue burden on the
 agency, HHS-OGC notified Bayer that it wished to proceed with the planned destruction ofthe
 aged paper records. HHS-OGC also suggested that to the extent Bayer insisted that the paper
 records be retained, Bayer should assume the costs associated with their review and production.
 See id. (cover Email from Eden Heard, dated July 16,2019).

         In July, HHS-OGC provided additional information that Bayer had requested and offered
 to "make a significant sampling olthese boxes ofaged documents available to [Bayer] for
 inspection at a facility in Camden, South Carolina at [Bayer's] expense." See Email Chain Re:
 Summary of 4. I I . 1 9 Meet and Confer re: CMS Subpoena in Simpson v. Bayer [status email
 7.26.19), dated july 26, 2019 (attached as Exhibit 4). During an August 8,2019 conference call,
 HHS-OGC again offered Bayer the opportunity to inspect a sampling olthe records at Bayer's
 expense and sought to discuss the logistics ofany such review. In a letter dated August 16,
 2019, HHS-OGC asked Bayer to confirm that the aged paper records were outside the scope of
 the subpoena or to narrow the scope of the subpoena to exclude these records. See HHS-OGC
 Letter to Sidley (Attached as Exhibit 5). Finally, CMS has repeatedly oflered to produce
 electronic claims data upon Bayer's submission ofan appropriately targeted request and payment
 of the normal processing charge for such information . See id. at 2-3; see a/so Email from
 Lindsay Tumer dated April 12,2019, third bullet) (attached as part of Exhibit 4).

         Bayer refused to narrow the scope ofthe subpoena, refused to confirm that the aged
 records were beyond the scope ofthe subpoena, and has declined CMS's offer to inspect the
 records, necessitating this motion. See Letter from James F. Perez dated August 23, 2019
 (attached as Exhibit 6).

                                                   ARGUMENT

              Because the United States Declined to Intervene, It Is Not a Party For Purposes                  of
              Discovery.

         Because the United States declined to intervene, it is not a party to the case for purposes
 of discovery. See United States ex rel. Eisenstein v. City of New York, 556 U.S. 928 (2009). In
 Eisenstein, the Supreme Court considered whether the United States is a "party" in a declined qui
 tam action even though it remains the real party in interest. At issue in the case was the
 applicability of either the 30-day timit to file a notice of appeal under Fed. R. App. P. a(aX1XA)
 or the 60-day limit under Fed. R. App. P. a(axl)(e) when the United States is a party. In
 deciding the issue, the Court had to address the status ofthe United States when, as here, it
 declines to intervene in a qui tam action.

         In addressing the issue, the Supreme Court noted that "the United States' status as a'real
 parry in interest' inaqui tam action does not automatically convert it into a'party."' Id. a|934.


 {  The original estimates provided to Bayer in Exhibit 3 were based on the assumption that the subpoena covered a
 time-frame liom 1995 through 1999. Because the subpoena covers the time-frame fiom 1996 to the present, the
 estimates set forth in the Klots declaration supporting this motion are slightly lower because they exclude the year
  1995. See Klots Decl. U l9.
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 5 of 12 PageID: 9471
 Page 5



 'Ihe Supreme Court observed that "Congress expressly gave the United States discretion to
 intervene in FCA actions a decision that requires consideration ofthe costs and benefits of
 party status." Id. at933. 'fhe Supreme Court specifically identified party discovery under Fed.
 R. Civ. P. 26(a),34, and 37, as one ofthe costs associated with "party status," and declared that
 it could not "designat[e] the United States a'party' even after it has declined to assume the rights
 and burdens attendant to full party status." ld at 934. The Supreme Court concluded that "the
 United States . . . is a 'party' to a privately filed FCA action only if it intervenes in accordance
 with the procedures established under federal law." Accordingly, the Court held that "when, as
 here, a real party in interest has declined to bring the action or intervene, there is no basis for
 deeming it a'party' for purposes of Rule 4(a)(1)(B) ;' Id. at 935.

         In this case, the United States declined to intervene. In so doing, under Eisenstein, the
 United States declined to assume the burdens attendant to full party status, including the
 obligations ofparty discovery under the Federal Rules of Civil Procedure. Accordingly, the
 rules for discovery from non-parties apply to Bayer's subpoena served upon CMS.

      II      Discovery Served Upon a Non-Party Must be Relevant and Proportional and Cannot
              Impose an Undue Burden.

         A subpoena issued to a non-party under Rule 45 "must fall within the scope ofproper
 discovery under Fed. R. Civ. P.26(b)(1)." Fuller v. Insys Therapeutics, Inc.2018WL 4941789
 (D.N.J. Oct. 1 1, 2018). Fed. R. Civ. P. 26(b)(1), in tum, imposes relevancy and proporlionality
 limitations. See Fed. R. Civ. P. 26(bXl) (discovery must be "relevant to any party's claim or
 defense and proportional to the needs of the case"). In addition, Rule 26(b)(2) requires a court to
 limit discovery that is unreasonably cumulative or duplicative or outside the scope of Rule
 26(b)(1):

           the court must limit the frequency and extent ofdiscovery otherwise allowed by
           these rules or by local rule if it determines that: (i) the discovery sought is
           unreasonably cumulative or duplicative, or can be obtained fiom some other
           source that is more convenient, less burdensome, or less expensive. . . . (iii) the
           proposed discovery is outside the scope permitted by Rule 26(b)(l ).

         Fed. R. Civ. P. 26(bX2)(C)(D, (iii). Furthermore, a court has the discretion to "issue an
 order to protect a party or person from . . . oppression, or undue burden or expense[.]" Fed. R.
 Civ. P.26(c); Schmulovichv. 1161 Rt. 9 LLC,2007 WL2362598, *l (D.N.J. Aug. 15,2007).
 An undue burden exists when a subpoena is "unreasonable or oppressive." See id. at *4. While
 there is no strict definition of unreasonable or oppressive, courts consider several factors in
 determining a subpoena's reasonableness: (1) the party's need for the production; (2) the nature
 and importance of the litigation; (3) the relevance ofthe material; (4) the breadth of the request
 for production; (5) the time period covered by the request; (6) the particularity with which the
 documents are described; and (7) the burden imposed on the subpoenaed party. In re Lazaridis,
 865 F. Supp.2d521,524 (D.N.J.2011). Accordingly, the scope ofpermissible discovery under
 the Federal Rules "is not unlimited and may be circumscribed." Bayer AG v. Betachem, Inc.,
  173 F.3d 188, 191 (3d Cir. 1999).
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 6 of 12 PageID: 9472
 Page 6



         Rule 45(d) provides additional protections to non-parties. Any court ordcr for production
 or inspection must protect the non-party "from significant expenses resulting from compliance."
 Fed. R. Civ. P. 45(dX2XBXii). In addition, "[a] party or attomey responsible for issuing a
 subpoena mrsl lake reasonable s/eps to avoid imposing undue burden or expense on a person
 subject to the subpoena." Fed. R. Civ. P. 45(d)(1) (emphasis added); see a/^io 94 Charles Alan
 Wright & Arthur R Miller, Federal Practice and Procedure S 2459 (3d ed. 2008).

        Finally, Fed. R. Civ. P. 45(dX3) sets forth the circumstances under which a subpoena
 must be quashed or modified, including when the subpoena "subjects a person to undue burden."
 See id.

      III.   Bayer's Overbroad Subpoena Should be Quashed or Modified Because the Aged
             Paper Records are Irrelevant, Not Proportional to the Needs of the Case, and Impose
             Undue Burden.

          The United States' motion to quash or modify should be granted because, as
 demonstrated below, the hundreds of millions ofpages ofaged paper records that Bayer refuses
 to exclude lrom the scope olits overbroad subpoena are irrelevant to the materiality inquiry
 (Bayer's claimed need for discovery), disproportionate to the needs of this case, and would pose
 an extreme and undue burden upon CMS to retain, review and produce. Bayer has not only
 failed in its duty to take reasonable steps to avoid imposing undue burden and expense on CMS
 as a non-party, but its broad and sweeping discovery requests are not calculated to obtain
 relevant, much less admissible. evidence. Rather, Bayer has suggested that if the Govemment
 believes Bayer's discovery requests are too burdensome, it may avoid that burden by dismissing
 the relator's complaint.

                 A.   The Aged Paper Records are Irrelevant Because They Fall Largely Outside
                      the Time Period At Issue In This Litigation.

          As an initial matter, because the aged paper records date from 1996 through 1999, they
 fall largely outside the time period at issue in this litigation and are therefore irrelevant. In other
 words, these aged paper records largely predate the allegations in the relator's complaint. In the
 Tenth Amended Complaint, the relator alleges that Bayer violated the FCA with respect to
 Medicare Part A claims including Trasylol submitted on or after August 5, 1999. See TAC ffl
 33 0, 340, 352, 361 ,372, 381,3 93, 399, 405, 411 . The relator further alleges that Bayer violated
 the FCA with respect to Part B claims including Avelox submitted on or after July 24,2000. See
 TAC fl'1T 420, 426. Thus, 43 of the 48 months from January 1996 through July 1999 that the aged
 paper records cover fall outside the timeframe ofthe litigation with respect to Trasylol, and the
 entire four-year period ( 1 996- 1999) lalls outside the timeframe of the litigation with respect to
 Avelox.

                 B.   The Aged Paper Records Are Irrelevant To The Materiality Inquiry Under
                      Escobar And This Court's Apr:rl23,2019, Decision InThis Case.

        The aged paper records are also irrelevant to Bayer's claimed need for discovery - the
 materiality inquiry -- under both the Supreme Court's decision in Universal Health Servs., Inc. v
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 7 of 12 PageID: 9473
 I'age 7



 United Stotes ex rel. Escobar, 136 S. Ct. 1989 (2016) and this Court's April 23, 2019, decision
 on the parties' cross motions for partial summary judgment.s See Llnited States ex rel. Simpson
 v. Bayer, 3 76 F. Supp. 3d 392 (D.N.J. 2019) (Bayer). lndeed, both EscoDar and this Cou('s
 recent decision place key limitations on the materiality inquiry and thus the scope ofany
 discovery sought with respect to that inquiry.

         ln Escobar, the Supreme Court identified several factors as relevant to the materiality
 analysis under the FCA, but made clear that no one factor was dispositive. Escobar,l36 S. Ct.
 at 2001 (citing Matrixx Initiatives, Inc. v. Siracusano,563 U.S. 27,39 (201l)). The Court
 explained that materiality under the FCA tums on: (1) whether the applicable requirement is a
 condition ofpayment; (2) whether the requirement allegedly violated goes to the "essence ofthe
 bargain;" (3) whether the violation is significant or trivial, and (4) what actions the govemment
 has taken when it leams of the same or similar violations. Escobar.136 S. Ct. at 2003.

         With respect to the first factor, this Court has already declared that "both the AKS and
 the'reasonable and necessary' requirement in 42 U.S.C. 1396y(a)(l)(A) are designated as
 conditions ofpayment under Medicare." Bayer,376 F. Supp. 2d at 414. With respect to the
 second factor, guided by Third Circuit precedent, this Court has also determined that "in the
 context ofan underlying AKS violation'[t]he Govemment does not get what it bargained for
 when a defendant is paid . . . for services tainted by a kickback. "' See id. at 411 (quoting United
 States ex rel. Greenfield v. Medco Health Solutions,880 F.3d 89,97 (3d Cir.2018)). With
 respect to the third factor, the requirements at issue in this case (compliance with the AKS and
 Medicare's "reasonable and necessary" requirements) are significant, not trivial, as Congress has
 expressly legislated that "a claim that includes items or services resulting from a violation of [the
 AKSI constitutes a false or fraudulent claim for purposes of the [False Claims Act]." 42 U.S.C. $
 1320a-7b(g); Greenfield,880 F.3d at95;- see also 42 U.S.C. 1395y(a)(1)(A) ("no payment may
 be made [under the Medicare statute] for any expenses incr.rred for items or services which ...
 are nol reasonable and necessary for the diagnosis or treatment ofillness or injury").

        While these factors weigh in favor ola determination of materiality, this Court left a
 narrow opening for Bayer to argue against materiality on the lburth factor by offering "proofthat
 'the Govemment pays a particular claim in lull despite its actual knowledge that cerlain
 requirements were violated' or 'regularly pays a particular type of claim in full despite its actual
 knowledge that certain requirements were violated, and has signaled no change in position."'
 Bayer.376 F. Supp. 3d at 415 (emphasis added) (quoting Escobar, 136 S. Ct. at 2003-05).

         Only this fourth factor has anything to do with Govemment action, but its focus is limited
 to the Govemment's payment of a claim or type of claim when the Govemment has "aclilal

 5  In its cross-motion for partial summary judgment, Bayer argued that compliance with the AntlKickback Statute
 and Medicare's "reasonable and necessary" requirements was immaterial as a matter of law because Trasylol was
 reimbursed under a "bundled" payment for surgeries and the Govemment paid the same amount for the surgery
 regardless ofwhether Trasylol was used. This Court denied Bayer's motion for partial summary judgment and
 expressly "reject[ed] Bayer's argument that the Govemment's payment amount is dispositive on the question of
 materialify. The clear focus ofthe materialify inquiry tnder lUniversal Health Sems., lnc. v. United Stales ex rel.
 Escobar, 136 S. Ct. 1989 (2016) ts nol the qmount ofpayment, but rather the 'govemment's paymerfi decision."'
 Bayer,376 F. Supp. 3d at 410 (quoting Escobar, 136 S. Ct. at 2002) (emphasis in original).
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 8 of 12 PageID: 9474
 I'age   8




 knowledge that certain requirements were violated." Escobar, 1 36 S. Ct. at 2003 (emphasis
 added). As several courts have noted, however, "actual knowledge" is not the same as awareness
 of allegalions of violations. See United States ex rel. Escobor v. Universal Health Servs., Inc.,
 842F.3d 103, 112 (1" Cir. 2016) ("mere awareness of allegations conceming non-compliance is
 different from knowledge ofactual non-compliance"); United States ex rel. Rahimi v. Rite Aid
 Corp.,2019 WL 1426333, *8 (E.D. Mich. Mar. 30, 2019) ("Rite Aid's argument conflates
 'actual knowledge that certain requirements were violated' with actual knowledge ofallegations
 that certain requirements were violated"); United States ex rel. Brown v. Pfizer, (nc.,2017 WL
 1344365, * 1 1 (E.D.PA April 17 ,2017) ("mere knowledge of allegations regarding
 noncompliance is insufficient to prove actual knowledge of noncompliance").

          Here, the aged paper records dating lrom 1996 to 1999 have no bearing whatsoever on
 this fourth factor because documents that predate the relator's qui tam complaint by several years
 could not possibly contain evidence of"actual knowledge" ofthe violations alleged in the
 relator's complaint. Furthermore, after the filing of the relator's qui tam complaint, at most, the
 Government would have become aware ofallegations ofnon-compliance, not "actual
 knowledge" ofnon-compliance. Because these aged paper records could not possibly reveal
 how the Govemment would act if it possessed "actual knowledge," they are demonstrably
 irrelevant to the fourth factor in the materiality assessment.

        Beyond this fatal defect, Bayer's Rule 45 subpoena runs afoul of important limitations
 that Escobar itself imposes on the scope of the materiality inquiry. First, applying Escobar,lhis
 Court succinctly stated that "the goal oithis Court's materiality analysis is to determine what the
 Govemment would have done had it knowr about the alleged noncompliance involving
 Trasylol." Bayer,376 F. Supp. 3d at 4l4 (emphasis in originat)(citin g Escobar,l36 S. Ct. at
 2004). In other words, the materiality inquiry focuses on the impact of non-compliance on the
 Govemment's pa).rnent decisions asto Trasylol or Avelox, and not the impact of some
 hypothetical non-compliance with respect to "any facet of the Medicare program."

         Second,"Escobar instructs courts to examine the Govemment's practice olpayment or
 nonpayment of claims based upon the same underlying violotion claims that are noncompliant
 'with the particulcr statutory, regulatory, or contractual requirement' at issue." Id. at 414
 (emphasis added). The "underlying violation[s]" alleged in this case concem the payment of
 kickbacks to induce prescriptions covered under Medicare in violation ofthe Anti-Kickback
 Statute (AKS),42 U.S.C. $ 1320a-7b, and the off-label promotion of drugs, leading to the
 violation of Medicare's "reasonable and necessary" requirement. Therefore, as stated by this
 Court, "the focus [of the materiality inquiry] is on the Govemment's actual or likely conduct
 with respect to the payment of claims that are noncompliant with the AKS or with Medicare's
 "reasonable and necessary" requirement as it relates to offJabel drug uses - the two alleged
 underlying violations in this case." ld. at 415. Absent these limitations, every materiality
 inquiry in an FCA healthcare case would tum into a boundless and untethered inquisition into the
 Govemment's payment practices for every type of benefit under Medicare. Nothing in Escobar
 or this Court's April 23, 2019, decision remotely endorses such fishing expeditions.

          Applying these principles, Bayer's Rule 45 subpoena seeks information far outside the
 limitations prescribed by Escobar and this Court. Bayer's subpoena is not limited to Trasylol or
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 9 of 12 PageID: 9475
 Pagc 9



 Avelox or the particular claim or type of claims at issue in this litigation. Rather, it demands the
 production oldocuments and information "in any way related" to "claims received under any
 facet of the Medicare program" over a twenty-three year period ( I 996 to the present). .lee
 Request Nos. i, 8, 9, 14, 15.

           Nor is Bayer's subpoena limited to the same underlying violations alleged in the relator's
 complaint - violations of the AKS and Medicare's "reasonable and necessary" requirement
 related to the offlabel usage ofdrugs. Instead, for example, it seeks "[a] documents explaining
 why CMS denied any claim received under any facet of the Medicare program." See Request
 No. 15. The subpoena thus sweeps into its scope a vast amount ofirrelevant information having
 nothing to do with the materiality inquiry or the claims, type of claims, or violations at issue in
 this litigation, including the hundreds of millions ofpages ofaged paper records that Bayer has
 expressly refused to exclude.

         Here, the aged paper records that are the subject of this motion consist of approximately
 540 million Medicare Part B paper claims, Medicare Part B claim appeal files, medical records
 to support Medicare Part B claims, provider inquiries about Medicare Part B claims, and
 beneliciary inquiries about Medicare Part B claims. See Klots Decl. .[1fl 15, 18. They also consist
 of approximately 2 I million Medicare Part A paper claims, Medicare Secondary Payor files,
 Medicare Part A claims appeal files, medical records to support Medicare Part A claims, and
 provider inquiries about Medicare Part A claims. See id. Finally, they also contain overpayment
 case hles, provider enrollment records, Medicare program financial files, and other CMS or
 Health Care Financing Administration (HCFA) administrative documents. See ld

        Given the breadth ofthe Medicare program and the numerous types ofbenefits, items,
 and services it covers, it is safe to conclude that almost all ofthe 560 million Medicare Part A
 and Part B paper claims or related paper documents from 1996 through 1999 concem Medicare
 claims other than those involving Trasylol or Avelox. Because these claims likely do not
 concem Trasylol or Avelox and largely predate the time frame ofthis litigation, they can have no
 bearing on the materiality ofthe violations alleged in the relator's complaint with respect to the
 payment of claims involving Trasylol and Avelox submitted after August 1 999.

         Even if some small portion of the nearly 560 million Part A and Part B claims were
 within the relevant time period, the paper claims are incomplete because they do not contain the
 final disposition or outcome of the claim. See Klots Decl. !l!l 14,29. ln other words, these "as
 submitted" paper claims lack the "payment decision" on the claim. See ld Therefore, these
 aged paper records could not possibly shed any light on the Govemment's payment decisions,
 which is the critical question wder Escobar. Nor is there anything that would shed any light on
 the Govemment's payment decisions in the other non-claim paper records, which include
 overpayment case files, provider enrollment records, Medicare program financial files, and other
 CMS or Health Care Financing Administration (HCFA) administrative documents. See id. I18.

          Furthermore, nothing on the face ofthese aged paper claims (or even electronic claims
 for that matter) would reveal the existence of a kickback or non-compliance with the AKS. For,
 as noted by this Courl, "all fraud is disguised - until it is not." Bayer,376 F.Supp.3d at 416.
 Therefore, it is highly unlikely that an entity paying a kickback would indicate its violation ofthe
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 10 of 12 PageID: 9476
  Pagc 10



  AKS on the face of the claim. lt is even less likely that the claim would evidence a violation of
  the AKS when an entity pays a kickback for an item or service that is included in a claim for
  payment submitted by a third party precisely the situation in this case.

           Given the irrelevance ofthe aged paper records to the materiality inquiry, Bayer's refusal
  to either exclude them from the scope ofthe subpoena or review a sample of them, Bayer's
  subpoena amounts to nothing more than an impermissible "fishing expedition." See ECF No.
  342 at2 ("cowts will not permit parties to engage in fishing expeditions"); see also Ranke v.
  Sanofi-Synthelabo, 436 F .3d 197 ,204 (3d Cir. 2006) (noting that reversal would allow the
  litigant to "conduct a fishing expedition," which the court "cannot do").

                 C.   The Extreme and Undue Burden and Expense of Sifting Through Hundreds         of
                      Millions of Pages of Aged Paper Records of No Likely Relevance is Not
                      Proportional To the Needs ofthe Case.

          As set forth above, Rule 26 requires, among other things, that any discovery be
  proportional to the needs ofthe case. In this case, Bayer's demand that CMS retain and review
  hundreds olmillions ofpages ofaged paper records with no demonstrable relevance to the
  materiality issue is wholly disproportional to any need and would pose an extreme and undue
  burden on the agency. As explained in the Klots declaration, the storage costs alone for these
  aged paper records would be at least $23,000 per month based upon a monthly storage cost ol
  $0.25 per box. See Klots Decl. fl 22. Even ifthere was some arguably relevant information
  within the hundreds of millions ofpages ofaged paper records, there is no reasonable way to
  identifu such information without conducting a page-by-page review. These aged paper records
  are not themselves electronically searchable, and an electronic search ofthe manifests for the
  words "Trasylol" or "Avelox" yielded no hits. Klots Decl., rT 17. A page-by-page review would
  require over 450,000 hours of staff time at a cost ofat least $23 million a cost that would
  ultimately be bome by the taxpayer. Moreover, such an effort would take a minimum ol l6
  months and up to 8 years for some MACs to complete. See id. \22.

          Given Bayer's own refusal to review even a sample of the aged paper records, there is no
 justification for requiring CMS to sift through hundreds of millions ofpages ofaged paper
 records in the mere hopes offinding something ofpossible relevance or to confirm that they are
 in fact irrelevant. The extreme burden and expense of such an undertaking vastly oufweighs any
 benefit under Rule 26(b)(1) and would divert critical resources away from CMS's core mission
  ofproviding and administering healthcare services to the public. See Klots Decl. flfl 23,30-31,
  33. See Cristobal v. County of Middlesex,2018 WL 2198197, *3 (D.N.J. 2018) (granting
 motion to quash subpoena, finding "that requiring the Commission to dedicate a staff member to
 the full+ime, weeks long, search would be unduly burdensome").

                 D.   Bayer has Failed Its Express Duty Under Rule 45(dX1) To Avoid Imposing
                      Undue Burden or Expense

         Rule 45 expressly provides that "[a] party or attomey responsible for issuing a subpoena
  must take reasonable steps to avoid imposing undue burden or expense on a person subject to the
  subpoena." Fed. R. Civ. P.45(d)(1) (emphasis added). Bayer has ignored this mandatory duty,
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 11 of 12 PageID: 9477
  Page    1   I



  even after CMS informed Bayer about the burden and expense associated with the subpoena and
  expressly reminded Bayer of this obligation.

          Here, there are far less burdensome and costly altematives to the discovery Bayer seeks.
  As noted in the Klots Declaration, the overwhelming majority ofthe aged paper records at issue
  in this motion consist of approximately 560 million Part A and Part B "as submitted" paper
  claims. Klots Decl. fl 15. To the extent Bayer deems claims data relevant to the materiality
  inquiry, electronic claims data can be produced in response to appropriately framed and narrowly
  targeted requests covering a defined set of claims and a relevant time period. If Bayer submits
  such a request, the Govemment is prepared to produce such electronic claims data upon Bayer's
  payment ofthe normal processing charge for such information.6

           Rather than attempt to reach a compromise with the Govemment to modifu the subpoena,
  Bayer has suggested in discussions with the Govemment that if it finds Bayer's discovery too
  burdensome, the Govemment may seek a dismissal of the relator's complaint under 31 U.S.C. $
  3730(c)(2)(A). Under the FCA, the Govemment may "dismiss the fqui tamf action
  notwithstanding the objections of the [relator]" as long as the relator has notice "ofthe filing of
  the motion and the court has provided the person with an opportunity for a hearing on the
  motion." 31 U.S.C. $ 3730(c)(2XA). By insisting that the Govemment either accede to its
  unreasonable discovery demands or dismiss the case, Bayer misunderstands its own obligations
  in this situation. The existence ofthis dismissal authority does not relieve Bayer olits
  independent and affirmative duty under the Federal Rules to avoid imposing an undue burden on
  the recipient of a subpoena, including the Govemment, which is not a party to this case. See Fed.
  R. Civ. P. 4s(dx1).

                                                  CONCLUSION

          For the foregoing reasons, the United States respectfully requests that pursuant to Fed. R.
  Civ. P. a5(d)(3), the Court quash or modily Bayer's March 13,2019, subpoena served upon
  CMS to the extent it applies to aged paper records from 1996 through 1999.

                                                                Respectfully submitted.

                                                                CRAIG CARPENITo
                                                                United States Attomey


                                                       By:           4a
                                                                CHARLES GRAYBoW
                                                                NrcoLE F. MASTRoP IERI
                                                                Assistant United States Attorneys


  6   We understand Bayer's subpoena to encompass elechonic claims data. At the first discovery conference held on
  April 11,2019, Bayer's counsel was asked if it wanted electronic claims data produced. Bayer's counsel responded
  that it was not seeking the production ofelectronic claims data at this time. Despite subsequent queries to Bayer's
  counsel about the production ofelectronic claims data, Bayer has not provided a definitive answer.
Case 2:05-cv-03895-JMV-JAD Document 363 Filed 10/03/19 Page 12 of 12 PageID: 9478
  l'agc 12




                                           ANDY J. MAo
                                           JAMIE A. YAVELBERG
                                           SANJAY   M. BHAMBHANI
                                           Civil Division
                                           Commercial Litigation Branch
                                           P.O. Box 261, Ben Franklin Station
                                           Washington, D.C. 20044
                                           (202) 30s-0s46

                                           Altorneys   for the United   Slates

        All Counsel ofRecord (via ECF)
